Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150841                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  HARBOR WATCH CONDOMINIUM                                                                           Richard H. Bernstein,
  ASSOCIATION,                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                SC: 150841
                                                                   COA: 316858
                                                                   Emmet CC: 12-103747-CZ
  EMMET COUNTY TREASURER,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 4, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2015
           t0916
                                                                              Clerk